 



Exhibit 10.1
United Parcel Service, Inc.
Restricted Stock Unit Award Agreement
2008 Long-Term Incentive Performance (LTIP) Awards
(Not Transferable)
     THIS CERTIFIES THAT ____________ has been granted a target award of
____________ Restricted Stock Units (“RSUs”). Each RSU has a value that equals
the value of one share of the class A common stock of UNITED PARCEL SERVICE,
INC., a Delaware corporation (the “Company”). A RSU is sometimes referred to as
a “long-term incentive performance award” or “LTIP.”
Terms and Conditions
     1. Plan. This target award is granted pursuant to the United Parcel
Service, Inc. Incentive Compensation Plan (the “Plan”), and is subject to the
conditions and limitations set forth in the Plan document, as the same may be
amended from time to time. All of the terms and provisions of the Plan are
incorporated herein by reference. Terms not defined in this award agreement are
defined in the Plan.
     2. Measurement Tranches.
          (a) General Rule. Ninety percent (90%) of your target award is divided
into 3 substantially equal annual performance measurement tranches (one for each
calendar year during the 3-year award cycle running from January 1, 2008 through
December 31, 2010 (the “LTIP cycle”)) and ten percent (10%) of your target award
is based on satisfaction of an earnings per share target for calendar year 2010
(the “earnings measurement tranche”):

      Tranche   Target RSUs
Performance Measurement — 2008
   
Performance Measurement — 2009
   
Performance Measurement — 2010
   
Earnings Measurement — 2010
   

          (b) Performance Measurement Tranches. The number of RSUs to be
credited to your account for each performance measurement tranche will be
determined after the end of the relevant calendar year based on the achievement
of specific performance targets established for that year and the applicable
performance target matrix (discussed below). The performance criteria for 2008 -
2010 are growth in consolidated revenue (i.e., total company revenue as reported
in the Company’s quarterly and annual financial statements) and consolidated
operating return on invested capital. The Committee retains the discretion to
adjust the Company’s results during the LTIP cycle to exclude the effects of
certain transactions and accounting changes for purposes of determining
achievement of the performance targets.
     For each RSU performance measurement tranche, the Committee will develop a
performance target matrix that will provide for 100% payment of the target RSUs
for the tranche upon 100% achievement of the performance targets for the year.
The performance target matrix also may provide for payment of a percentage less
than or more than 100% of the target RSUs for the tranche based on achievement
of performance targets at a percentage less than or more than, respectively,
100%. Your performance target matrix for 2008 is attached as Exhibit A.
Performance target matrices for 2009 and 2010 will be provided to you in the
first quarter of the applicable year. After the end of each year, the Committee
will certify the extent to which the performance targets have been achieved and
the resulting RSUs to be credited to your account. Once the payment percentage
for a particular tranche has been applied to a performance measurement tranche,
the number of RSUs in that tranche is fixed. After the number of RSUs in a
performance measurement tranche becomes fixed, the RSUs in that tranche will be
credited to your RSU account.

4



--------------------------------------------------------------------------------



 



          (c) Earnings Per Share Measurement Tranche. The earnings per share
target for calendar year 2010 is set forth on the attached Exhibit A. You will
receive this portion of your award only if the Company meets the earnings per
share target for the 2010 calendar year and you are employed in an eligible job
classification by the Company or a Subsidiary on January 31, 2011. If the
earnings per share target is not met or you are not employed in an eligible job
classification with the Company or a Subsidiary on January 31, 2011, you will
not receive this portion of your award. For this purpose, earnings per share is
as reported in the Form 10-K filed by the Company with the Securities and
Exchange Commission for the year ending December 31, 2010, as adjusted in the
Committee’s discretion to exclude the effects of certain transactions and
accounting changes for purposes of determining achievement of the earnings per
share target. After the Form 10-K for the year ending December 31, 2010 is
filed, the Committee will certify if the earnings per share target has been met
and the RSUs credited to your account, if any, for the earnings per share
measurement tranche.
     3. Bookkeeping Account. A bookkeeping account will be maintained to keep
track of the RSUs and any dividend equivalents attributable to your RSUs as
described below.
     4. Dividend Equivalents. The RSUs credited to your account that are
attributable to a particular performance measurement tranche will be credited
quarterly with dividend equivalent units for dividends paid on a share of the
Company’s class A common stock, by

  —   multiplying the cash (or stock) dividend paid per share of the Company’s
class A common stock by the number of RSUs (and previously credited dividend
equivalent units) attributable to that tranche prior to adjustment for
dividends, and     —   dividing the product determined above by the New York
Stock Exchange closing price of the Company’s class B common stock on the day
the dividend is declared.

Each dividend equivalent unit has a value equal to one share of the Company’s
class A common stock. The Committee will authorize the crediting of the dividend
equivalent units for each quarter. Dividend equivalent units will vest at the
same time as the underlying RSU tranche (discussed below).
     5. Vesting.
          (a) General Rule. The RSUs and dividend equivalent units credited to
your account during the LTIP cycle will vest on January 31, 2011; provided that
you are employed by the Company or a Subsidiary on that date. The benefit
payable to you will be based entirely on the number of vested RSUs and dividend
equivalent units credited to your account at the time the award becomes payable,
generally, on March 11, 2011 following the completion of the LTIP cycle.
          (b) Demotion. If you are demoted before January 31, 2011 to a position
that would have been ineligible to receive a LTIP award under the 2008 LTIP
program, you will forfeit any right to RSUs for the performance measurement
tranche for the year in which your demotion occurs and any performance
measurement tranche commencing after your demotion. You also will forfeit any
right to RSUs for the earnings measurement tranche. You will retain any RSUs and
dividend equivalent units credited to your account prior to your demotion,
subject to satisfaction of the vesting requirements of Section 5(a) or (c) of
this award agreement.
          (c) Death, Disability or Retirement. If your employment terminates by
reason of your death, disability or retirement (as defined in the Plan) before
January 31, 2011, you immediately will vest in any RSUs and dividend equivalent
units for a performance measurement tranche that was completed prior to your
termination. You will forfeit any right to RSUs for the performance measurement
tranche for the year in which your termination occurs and any performance
measurement tranche commencing after your termination. You also will forfeit any
right to RSUs for the earnings measurement tranche. Further, if you terminate
employment before January 31, 2011 other than by reason of death, disability or
retirement, you will forfeit this award in its entirety.

5



--------------------------------------------------------------------------------



 



     6. Shares. A number of shares of the Company’s class A common stock equal
to the number of vested RSUs and dividend equivalent units credited to your
account (less shares withheld to pay taxes) will be transferred to you on
March 11, 2011, except that if your employment terminates by reason of your
death, the shares will be transferred to your estate no later than the March 11
that follows the calendar year of your death.
     7. Nontransferable. This award and your RSUs and dividend equivalent units
are not transferable except by will or the laws of descent and distribution.
     IN WITNESS WHEREOF, UNITED PARCEL SERVICE, INC. has caused this Restricted
Stock Unit Award to be issued as of March ___, 2008.

     
ATTEST:
  UNITED PARCEL SERVICE, INC.
 
   
Secretary
  Chairman and Chief Executive Officer

6



--------------------------------------------------------------------------------



 




Exhibit A

     
Revenue growth
  ___%
Operating ROIC
  ___%

Earnings Per Share Target $__ as of December 31, 2010

                                                                               
              Revenue Growth                       ____%     ____%     ____%    
____%     ____%     ____%     ____%     ____%             ____%     ____% to    
to     to     to     to     to     to     to     to     _____%   Operating ROIC
  or less     _____%     _____%     _____%     _____%     _____%     _____%    
_____%     _____%     _____%     or more  
____% or more
    105 %     110 %     115 %     120 %     125 %     130 %     135 %     140 %
    145 %     150 %     150 %
____% to ____%
    100 %     105 %     110 %     115 %     120 %     125 %     130 %     135 %
    140 %     145 %     150 %
____% to ____%
    95 %     100 %     105 %     110 %     115 %     120 %     125 %     130 %  
  135 %     140 %     145 %
____% to ____%
    90 %     95 %     100 %     105 %     110 %     115 %     120 %     125 %  
  130 %     135 %     140 %
____% to ____%
    85 %     90 %     95 %     100 %     105 %     110 %     115 %     120 %    
125 %     130 %     135 %
____% to ____%
    80 %     85 %     90 %     95 %     100 %     105 %     110 %     115 %    
120 %     125 %     130 %
____% to ____%
    75 %     80 %     85 %     90 %     95 %     100 %     105 %     110 %    
115 %     120 %     125 %
____% to ____%
    70 %     75 %     80 %     85 %     90 %     95 %     100 %     105 %    
110 %     115 %     120 %
____% to ____%
    65 %     70 %     75 %     80 %     85 %     90 %     95 %     100 %     105
%     110 %     115 %
____% to ____%
    60 %     65 %     70 %     75 %     80 %     85 %     90 %     95 %     100
%     105 %     110 %
____% to ____%
    55 %     60 %     65 %     70 %     75 %     80 %     85 %     90 %     95 %
    100 %     105 %
____% to ____%
    50 %     55 %     60 %     65 %     70 %     75 %     80 %     85 %     90 %
    95 %     100 %
____% or less
    0 %     50 %     55 %     60 %     65 %     70 %     75 %     80 %     85 %
    90 %     95 %
 
                                                                 

